REVISED October 6, 2009

         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT
                                                         United States Court of Appeals
                                                                  Fifth Circuit

                               No. 09-20032                   FILED
                             Summary Calendar            September 21, 2009

                                                        Charles R. Fulbruge III
UNITED STATES OF AMERICA,                                       Clerk

                                         Plaintiff-Appellee

v.

MATIAS MAURICIO STRACKE PULLIRO, also known as Mauricio Matias
Stracke, also known as Matias Mauricio Stracks, also known as Matias Mauricio
Stracke-Pulliro,

                                         Defendant-Appellant


                Appeal from the United States District Court
                     for the Southern District of Texas
                        USDC No. 4:08-CR-567-ALL


Before HIGGINGBOTHAM, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
     Matias Mauricio Stracke Pulliro pled guilty to having been found
unlawfully present in the United States subsequent to a prior conviction. He
was sentenced to 70 months of imprisonment and a three-year term of
supervised release.

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 09-20032

      In his sole issue on appeal, Pulliro argues that the district court erred in
finding that his 2005 Texas conviction for arson was a crime of violence for
purposes   of   the   16-level   enhancement       provided   for   by   U.S.S.G.
§ 2L1.2(b)(1)(A)(ii). He maintains that because the Texas statute (TEX. PENAL
CODE ANN. § 28.02 (Vernon 2003)) does not require intended harm to a person
for a conviction, it is broader than the common-law definition of arson. This
court recently rejected this same argument in United States v. Velez-Alderete,
569 F.3d 541, 544-46 (5th Cir. 2009). In light of our holding in Velez-Alderete,
the district court did not err in applying Section 2L1.2’s 16-level enhancement
based on Pulliro’s prior Texas arson conviction.
      AFFIRMED.




                                        2